Citation Nr: 0940643	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  94-39 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability. 

2.  Entitlement to an increased rating (to include 
entitlement to a total disability rating based on individual 
unemployability) for the service-connected respiratory 
disability, characterized as bronchial asthma/bronchitis, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
December 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico, that confirmed and continued 
a prior denial of service connection for a psychiatric 
disability; denied a claim for an increased rating for the 
service-connected asthma, rated as 30 percent disabling; and, 
denied a claim of service connection for a left eye 
condition.  

The Veteran's notice of disagreement (NOD) with all three 
issues was received at the RO in March 1994.  The RO issued a 
statement of the case (SOC) addressing all three issues in 
April 1994, and the Veteran perfected his appeal with the 
submission of a timely VA Form 9, substantive appeal, 
received at the RO in June 1994.  

In a handwritten statement received at the RO in December 
1996, the Veteran requested a total rating based on 
unemployability due to service-connected disability (TDIU).  
It does not appear that any such claim was ever adjudicated 
by the RO.  That notwithstanding, the TDIU claim is part of 
the Veteran's increased rating claim, and therefore the 
proper remedy here is for the Board to remand, rather than 
refer, the TDIU component of the increased rating issue to 
the AOJ for proper development and adjudication, particularly 
now that service connection has been granted for a 
psychiatric disability.  As such, the issue of entitlement to 
a TDIU is addressed in the remand portion of this decision.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

The Veteran, along with his wife and brother, testified at a 
personal hearing before a Hearing Officer in December 1996 
and again in October 1999.  The Veteran appeared for another 
personal hearing before a Decision Review Officer at the RO 
in September 2002.  Transcripts of the testimony are 
associated with the claims file.  At the hearing in December 
1996, the Veteran withdrew his claim as to the issue of 
service connection for a left eye condition.  As such, the 
issue of service connection for a left eye condition is no 
longer in appellate status or before the Board at this time.  

The Veteran subsequently appeared for a Board hearing before 
the undersigned Veterans Law Judge sitting at the RO in July 
2004.  A transcript of his testimony is associated with the 
claims file.  

The case was remanded to the RO by the Board in October 2004 
for additional development and adjudicative action.  After 
completion of the requested development, the RO issued a 
supplemental statement of the case in November 2005 and 
returned the case to the Board.  

In January 2007, the Board reopened the issue of entitlement 
to service connection for a psychiatric disability, and 
remanded that matter, along with the issue of entitlement to 
an increased rating for the service-connected respiratory 
disability (bronchial asthma/bronchitis) back to the RO for 
additional development of the record.  After completion of 
the requested development, the RO issued a supplemental 
statement of the case in June 2008 and returned the case to 
the Board.  

In August 2009, the Veteran submitted a private medical 
opinion directly to the Board in support of his reopened 
claim of service connection for a psychiatric disability.  A 
waiver of review by the agency of original jurisdiction in 
the first instance accompanied the medical opinion.  

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The competent medical and lay evidence of record 
establishes that the Veteran, as likely as not, acquired a 
psychiatric disorder during active military service.  

2.  The Veteran's service-connected respiratory disability is 
productive of bronchial asthma that requires daily use of 
bronchodilator and anti-inflammatory inhalers.  

3.  Pulmonary function tests (PFT's) during the appeal period 
show that the Veteran's service-connected respiratory 
disorder (bronchial asthma/bronchitis) is not productive of a 
forced expiratory volume in 1 second (FEV-1) of less than 56 
percent predicted, or a ratio of FEV-1 to forced vital 
capacity (FVC) of less than 56 percent; or a Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of less than 56 percent predicted; or, 
maximum oxygen consumption of less than 21 ml/kg/min (with 
cardiorespiratory limit); and, the Veteran does not require 
monthly visits to a physician for care of exacerbations, or 
at least three courses per year of systemic (oral or 
parenteral) corticosteroids.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria 
for entitlement to service connection for a psychiatric 
disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  The criteria for the assignment of a rating in excess of 
30 percent for asthma have not been met at any time during 
the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 
4.96, 4.97, Diagnostic Codes 6600, 6602 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Given the favorable nature of the Board's decision on the 
issue of service connection for a psychiatric disability, 
there is no prejudice to the appellant, regardless of whether 
VA has satisfied its duties of notification and assistance.

Regarding the increased rating issue, it would have been 
impossible for the RO to provide the appellant with an 
adequate pre-adjudication notice letter prior to the January 
1994 rating decision because the current law and regulations 
governing the content and timing of such a notice letters did 
not exist until November 2000, long after the January 1994 
rating decision was issued.  Since that time, however, the 
appeal has remained pending, and the RO subsequently sent 
duty-to-assist notice letters to the Veteran in May 2002, 
November 2004 and January 2007.  

These notification letters substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate an 
increased rating claim and the relative duties of VA and the 
claimant to obtain evidence.  

The notice provided to the appellant also explained how 
disability ratings and effective dates are assigned.  The 
January 2007 letter was followed by a June 2008 Supplemental 
Statement of the Case (SSOC).  

The notice errors in this case did not affect the essential 
fairness of the adjudication because VA cured any procedural 
defects and has obtained all relevant evidence.  The notices 
provided to the Veteran over the course of the appeal 
provided all information necessary for a reasonable person to 
understand what evidence and/or information was necessary to 
substantiate his claim.  The Veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claim, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (Reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for a psychiatric 
disability.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The current claim on appeal has a long procedural history 
dating back to 1994.  More importantly, however, the Veteran 
has been attempting to establish service connection for a 
psychiatric disability even longer, since 1970.  
Historically, a May 1970 rating decision denied service 
connection for a neuropsychiatric condition based on a 
finding that no such condition was shown during service or 
within the first post-service year.  The Board denied a claim 
of service connection for a nervous disorder in an August 
1981 decision, and in August 1983, the Board determined that 
new and material evidence had not been received to reopen the 
claim.  In a January 1994 rating decision, the RO denied the 
Veteran's claim of service connection for a psychiatric 
disorder on the basis that it was not the result of, or 
aggravated by, his service-connected asthma.  The Veteran 
appealed that determination to the Board.  In a January 2007 
decision, the Board reopened the previously denied claim 
based on the submission of new and material evidence.  

The Veteran has continuously maintained that he had periods 
of nervousness in service.  These assertions are supported by 
various service treatment records (STRs) documenting 
complaints of nervousness in September 1966 and February 
1967, as well as the Veteran's separation examination report 
noting the Veteran's complaints of nervousness in service.  
An October 1966 STR notes a diagnosis of "nervous heart."  
The February 1967 report notes complaints of nervousness, 
and, significantly, indicates that the Veteran was prescribed 
Thorazine (a drug often prescribed to treat psychotic 
disorders and severe anxiety).  Additionally, the STRs note 
that the Veteran had language difficulties, which is 
consistent with the Veteran's assertions that he had trouble 
communicating during service because of a language barrier.  

Despite the Veteran's complaints in service; it appears from 
the record that the Veteran was not afforded a psychiatric 
examination during service; and, although the Veteran 
reported "nervous trouble" on his September 1967 discharge 
examination report, the examiner simply noted that the 
Veteran had a nervous type personality, with no immediate 
problem.  

In conjunction with his original claim of service connection 
in 1970, the Veteran was afforded a VA psychiatric 
examination.  The Veteran complained of nervousness during 
service, and reported anxiety-type attacks.  The diagnosis 
was anxiety reaction with a moderate degree of impairment.  

Since that time, the record reflects that the Veteran's 
psychiatric disability has continued to the present day.  VA 
and private treatment records, including VA hospital 
discharge summaries from September 1974 and August 1980, VA 
respiratory examination reports from May 1974 and May 1975, 
and private medical summaries from February 1980 and March 
1983 show continued complaints of, and treatment for, a 
psychiatric disability, variously diagnosed as anxiety 
reaction, depressive disorder, schizophrenia, a nervous 
condition, and the like.  Symptoms included irritability, 
crying spells, depression, anxiety, insomnia, occasional 
hysteria, anguish, and a psychosomatic element.  

Similarly, VA examinations from November 1993, September 
1997, along with private reports from September 1999 show 
symptoms of and treatment for a diagnosed psychiatric 
disorder.  

Finally, VA and private records from this decade continue to 
show symptoms of and treatment for a diagnosed psychiatric 
disorder, which has been variously diagnosed as previously 
mentioned.  The most recent VA examination in conjunction 
with this appeal was conducted in March 2008 and the 
diagnosis was major depressive disorder, recurrent, moderate 
to severe.  

Based on the foregoing, the Veteran clearly has a current 
psychiatric disability that has continued since the 1970's.  
In order to warrant service connection for that disability, 
however, the evidence must show a link between the Veteran's 
current disability and his period of active military service, 
which ended in 1967.  The question in this case, therefore, 
is whether the Veteran's current psychiatric disability was 
incurred in or aggravated by service.  

To answer this question, the evidence both for and against 
the Veteran's claim is addressed.  In favor of the Veteran's 
claim are numerous reports from the Veteran's private 
doctors, including, but not limited to, those already noted 
above, indicating that the Veteran's psychiatric disability 
began during service.  These opinions appear to be based on 
the Veteran's reported history of nervousness in service.  
Significantly, the Veteran is certainly competent to state 
that he experienced periods of anxiety and nervousness during 
service.  These types of symptoms are non-medical in nature, 
and within the realm of the Veteran's knowledge.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Moreover, his reported history is consistent with objective 
findings in the STRs, which show that the Veteran indeed 
complained of nervousness during service.  

Despite the Veteran's in-service complaints and complaints of 
nervousness at the time of discharge, coupled with the fact 
that he clearly felt impeded by the existing language barrier 
at the time of service, the Veteran was never provided with a 
psychiatric examination during service to determine whether 
any psychiatric disability existed during that time.  Given 
the above scenario, however, the fact that there was no 
actual documented diagnosis of a psychiatric disability noted 
at the time of discharge does not necessarily mean that no 
such disability existed.  That notwithstanding, the Veteran's 
claim was initially denied because no psychiatric disorder 
was shown during service or within the first post-service 
year.  

In essence, the Veteran initially asserted that his 
psychiatric disorder had its origin during service; however, 
over the intervening years since the original denial of 
service connection, the Veteran altered his theory of 
entitlement to include entitlement to service connection on a 
secondary basis.  That is, the Veteran now believes that his 
psychiatric condition is aggravated by his service-connected 
asthma, and that service connection is warranted on that 
basis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
Regardless of which theory of entitlement the Veteran 
currently claims, VA must also ascertain whether there is any 
basis (e.g., direct, presumptive or secondary) upon which to 
develop or grant the claim, including direct service 
connection.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 
2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In support of the Veteran's claim are private medical 
opinions of record, including a March 2004 opinion by Dr. 
Luis Carlos Rojas Ruiz, and a June 2004 opinion by Eki S. 
Rojas Davis, both of which indicate that as the Veteran's 
asthma and pulmonary disease continued, he developed an 
emotional condition related thereto.  Although these opinions 
do not necessary stand for the proposition that the Veteran 
developed a psychiatric disability during service, they do 
opine that the Veteran developed a psychiatric disability 
concomitantly with the service-connected respiratory 
disability.  This opinion is also shared by Dr. Michael L. 
Cesta, MD, who also opined that the Veteran's psychiatric 
disability had its onset during service.  

In an August 2009 report submitted directly to the Board with 
a waiver of review by the AOJ, Dr. Cesta opined that the 
Veteran developed, concomitantly, severe bronchial asthma as 
well as psychiatric disease while on active duty.  In fact, 
Dr. Cesta indicated, "There is no question from the records 
I reviewed that both of these disease processes started while 
on active service..."  To support this opinion, Dr. Cesta 
relied on much of the evidence of record summarized herein 
above, including reports of nervousness in service, and the 
1970 psychiatric examination report.  

Weighing against the Veteran's claim are several VA opinions, 
dated in November 1993, September 1997, and March 2008.  
These doctors essentially opined that the Veteran's current 
psychiatric disability was not caused by, or a result of, or 
otherwise related to, his bronchial asthma.  Regardless of 
whether there is a relationship between the Veteran's 
bronchial asthma and the current psychiatric disability, 
these examiners did not address the question of in-service 
incurrence.  

Complicating matters, and also weighing against the Veteran's 
claims, is the fact that the Veteran suffered a head injury 
during an automobile accident in August 1970, just 4 months 
after the initial VA psychiatric examination which provided 
the first post-service diagnosis of anxiety reaction.  
Records obtained from the Social Security Administration 
appear to indicate that the Veteran's psychiatric disability 
worsened considerably after the August 1970 automobile 
accident.  Because of this intervening head injury, the issue 
of chronicity since service becomes clouded.  Nevertheless, 
and despite the intervening head injury in August 1970, the 
record clearly establishes that the Veteran had a diagnosis 
of anxiety reaction, moderate, as of April 1970, and there is 
no evidence to suggest that any intervening head injury 
cured, or completely replaced any psychiatric disorder that 
existed prior to the automobile accident in August 1970.  

In sum, the record in this case shows that the Veteran 
complained of nervousness in service on at least three 
separate occasions, including at the time of discharge.  He 
was prescribed Thorazine on at least one occasion during 
service; however, he was inexplicably never provided with a 
psychiatric examination during service.  A diagnosis of 
anxiety reaction was indicated in 1970.  Given this diagnosis 
within three years of discharge from service, prior to the 
head injury in August 1970, and particularly in light of the 
in-service complaints and treatment with Thorazine, it is at 
least as likely as not that the Veteran had the same 
disability during service.  There is absolutely no indication 
in the record that such a diagnosis was not present during 
service.  As previously noted, the Veteran is competent to 
state that he had symptoms of nervousness in service.  The 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).  Moreover, lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in an of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This includes weighing the absence of 
contemporary medical evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007)

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).

In this case, Dr. Cesta reviewed the Veteran's medical 
records and opined that the Veteran's current psychiatric 
disability began during service.  Although there are other 
medical opinions of record weighing against the claim, these 
opinion only address one theory of entitlement, whether there 
is a relationship between the Veteran's service-connected 
bronchial asthma and his psychiatric disability.  Although VA 
examiner's in 1993, 1997 and 2008 answered this question in 
the negative, those opinions are not relevant now because 
they did not address the possibility of direct service 
connection, the very basis for the grant of this claim.  

Based on foregoing evidence including the STR's, the 
Veteran's competent lay testimony and Dr. Cesta's medical 
opinion; and, in resolving all doubt in the Veteran's favor, 
it is at least as likely as not that the Veteran's 
psychiatric disorder had its onset during service.  

III.  Increased Ratings

The Veteran seeks a rating in excess of 30 percent for the 
service-connected respiratory disability (bronchial 
asthma/bronchitis).  Service connection for bronchial asthma 
has been in effect since January 1969.  A 30 percent rating 
has been assigned since February 1972.  In June 1992, the 
Veteran submitted his most recent claim for an increased 
rating for the service-connected bronchial asthma.  It is 
appropriate to consider whether separate ratings should be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2009).

The Veteran's service-connected bronchial asthma/bronchitis 
has been rated as 30 percent disabling pursuant to 38 C.F.R. 
§ 4.97, Diagnostic Code 6602 for the entire rating period on 
appeal.  

Under this rating code, a 30 percent rating is assigned when 
Forced Expiratory Volume in one second (FEV-1) is between 56 
and 70 percent of predicted; or, when the ratio of FEV-1 to 
Forced Vital Capacity (FEV-1/FVC) is between 56 and 70 
percent; or, when daily use of inhalational or oral 
bronchodilator therapy is required; or when inhalational 
anti-inflammatory medication is required.  

A 60 percent rating is assigned under Diagnostic Code 6602 
when the FEV-1 is between 40 and 55 percent of predicted; or, 
where FEV-1/FVC is between 40 and 55 percent; or, where there 
are at least monthly visits to a physician for required care 
of exacerbations; or, where intermittent (at least three per 
year) courses of systemic (oral or parenteral) 
corticosteroids are prescribed.  

Chronic bronchitis is rated pursuant to 38 C.F.R. § 4.97, 
Diagnostic Code 6600.  Under that code, a 30 percent rating 
is assigned when FEV-1 is 56 to 70 percent predicted; or, 
FEV-1/FVC is 56 to 70 percent; or, DLCO (SB) is 56 to 65 
percent predicted.  A 60 percent rating is assigned when FEV-
1 is 40 to 55-percent predicted; or, when FEV-1/FVC is 40 to 
55 percent; or, when 0DLCO (SB) is 40 to 55 percent 
predicted; or, maximum oxygen consumption is 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 100 percent 
rating is assigned when FEV-1 is less than 40 percent of 
predicted value; or when FEV-1/FVC is less than 40 percent; 
or, when DLCO (SB) is less than 40-percent predicted; or, 
when maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or, 
where there is cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episode(s) of acute 
respiratory failure, or when outpatient oxygen therapy is 
required.

38 C.F.R. § 4.96 was amended during the pendency of the 
appeal, effective October 6, 2006.  The revision provides 
special provisions for the application of evaluation criteria 
for Diagnostic Codes 6600, 6603, 6604, 6825-6833 and 6840- 
6845.

The seven special provisions are as follows:  (1)  Pulmonary 
function tests are required to evaluate respiratory 
conditions unless (i) the results of maximum exercise 
capacity test were of record and were 20 ml/kg/min or less; 
(ii) there was pulmonary hypertension, cor pulmonale, or 
right ventricular hypertrophy; (iii) there was one or more 
episodes of acute respiratory failure and (iv) when 
outpatient oxygen therapy was required; (2)  If a DLCO (SB) 
test is not of record, evaluation should be based on 
alternative criteria as long as the examiner states why the 
DLCO(SB) test would not be useful or valid in a particular 
case; (3)  When the PFT's are not consistent with clinical 
findings, evaluation should be based on the PFT's unless the 
examiner states why they are not a valid indication of 
respiratory functional impairment in a particular case; (4)  
Post-bronchodilator studies are required when PFT's are done 
for disability evaluation purposes except when the results of 
pre-bronchodilator PFT's are normal or when the examiner 
determines that post-bronchodilator studies should not be 
done and states why; (5)  When evaluating based on PFT's, use 
post-bronchodilator results in applying the evaluation 
criteria in the rating schedule unless the post-
bronchodilator results were poorer than the pre-
bronchodilator results.  In those cases, use the pre-
bronchodilator values for rating purposes; (6)  When there is 
a disparity between the results of different PFT's (FEV-1, 
FVC, etc.) so that the level of evaluation would differ 
depending on which test result is used, use the test result 
that the examiner states most accurately reflects the level 
of disability; (7)  If the FEV-1 and the FVC are both greater 
than 100 percent, a compensable evaluation based on a 
decreased FEV-1/FVC ratio should not be assigned.  38 C.F.R. 
§ 4.96(d)(1)-(7).

The relevant evidence of record includes VA and private 
outpatient treatment records dating back to the mid 1990's, 
as well as VA respiratory examinations and PFT's from August 
1993, September 1997, October 1999, August 2005, and April 
2008.  At all of the examinations, and during the pendency of 
the appeal, the Veteran has complained of frequent recurrent 
episodes of chest tightness with dyspnea, chronic cough, 
asthma reactions/attacks, wheezing and the need for daily use 
of albuterol to avoid exacerbations.  The Veteran asserts 
that his condition has worsened over the years.  

In contrast to the Veteran's subjective complaints, the PFT 
values from August 1993, September 1997, October 1999, August 
2005 and April 2008 were all interpreted as normal by the VA 
doctors who conducted those examinations.  For example, pre-
bronchodilator FEV1 in 1993 was 77 percent predicted, and 
FEV1/FVC was 82 percent.  In 1997, FEV1 was 88 percent 
predicted, and FEV1/FVC was 80 percent.  In 1999, FEV1 was 
101 percent predicted, and FEV1/FVC was 84 percent.  Neither 
diffusion values nor post-bronchodilator values were 
measured.  

Similarly, in August 2005, FEV1 was 69 percent predicted and 
FEV1/FVC was 84 percent.  DLCOunc was 77 percent predicted 
and DLCOcor was 73 percent predicted.  At the August 2005 
examination, the examiner noted that the Veteran reported the 
use of oral bronchodilators (albuterol inhalers) one or two 
times per week and/or respiratory therapy (Flovent - an anti 
inflammatory inhaler) one to three times per day; however, 
there was no evidence of oral drug use or parental 
corticosteroid or immunosuppressive drug use.  

The April 2008 VA PFT provided both pre- and post-
bronchodilator values.  The post-bronchodilator FEV1 in April 
2008 was 104 percent predicted, and the FEV1/FVC was 87 
percent.  The method of treatment for the Veteran's asthma as 
of the April 2008 VA examination remained unchanged from that 
described in the August 2005 report.  Specifically, the 
Veteran used an anti-inflammatory inhaler and bronchodilator 
inhaler daily.  According to the accompanying examination 
report, the April 2008 PFT showed normal spirometry; moderate 
air trapping and decreased airway resistance; and, O2 
saturation of 98 percent at room air by pulse oxymeter.

All of the VA examinations noted no evidence of cor 
pulmonale, and no history of cyanosis or clubbing.  In August 
1993, the examination of the chest revealed normal expiratory 
expansions.  The lungs showed scattered rhonchi, but no 
wheezing.  Dyspnea occurred on moderate effort.  On 
examination of the chest in September 1997, there was a 
prolonged expiratory phase with late spiratory wheezes.  
There was diffuse rhonchi.  On examination in October 1999, 
there was occasional and expiratory wheezing in all lung 
fields.  Otherwise the examination report was similar to 
previous examinations of record.  

At the August 2005 examination, the Veteran reported that his 
asthma condition had been worsening progressively over the 
years to the point that he had asthma attacks once per week, 
requiring daily use of albuterol to avoid exacerbations.  
Blood pressure was 120/80; heart rate was 76 beats per 
minute; and, respiratory rate was 18 per minute.  The lungs 
were essentially clear to auscultation, but with prolonged 
expiratory phase.  There were no rales, no wheezes and no 
rhonchi.  

In April 2008, the examiner specifically noted that the 
Veteran did not use oral steroids, parenteral steroids, 
antibiotics, or other immunosuppressive treatment for his 
asthma.  The examination report indicates that the Veteran 
had two acute attacks per week, but that clinical visits for 
exacerbations of asthma attacks were limited to less than one 
per year.  The examiner also noted that the Veteran had 
wheezing approximately weekly, and occasional dyspnea at rest 
that became frequent with moderate exertion. There were no 
abnormal respiratory findings on examination.  Diaphragm 
excursion was normal; chest expansion was normal and there 
was no venous congestion or edema.  There was no chest wall 
scarring and no deformity of the chest wall.  There were no 
signs of significant weight loss or malnutrition.  The 
examination report noted that the Veteran's service-connected 
asthma had a moderate effect on several usual daily 
activities such as chores, shopping, recreation and 
traveling.  The Veteran was unable to exercise or engage in 
sporting activities because of his asthma; however, the 
asthma did not affect usual daily activities of feeding, 
bathing, dressing, or grooming.

From an objective standpoint, the PFT's of record do not 
provide a basis on which to grant a rating in excess of 30 
percent under either Diagnostic Code 6600 or 6602.  The 
Veteran's pulmonary function tests do not show values low 
enough to be between 40 and 55 percent predicted for FEV-1; 
or between 40 and 55 percent for FEV-1/FVC; or between 40 and 
55 percent predicted for DCLO.  The PFT results showed FEV-1 
of no lower than 69 percent predicted, and FEV-1/FVC of no 
lower than 80 percent.  DCLO was only reported on one VA 
examination, and it was no lower than 73 percent predicted.  
Finally, there is no indication that maximum oxygen 
consumption was ever 20 ml/kg/min or less (with 
cardiorespiratory limit).  Based on these findings, the 
Veteran's respiratory disability (bronchial 
asthma/bronchitis) does not warrant an increase to 60 percent 
under either Diagnostic Code 6600 or 6602, on the basis of 
PFT's.  

Likewise, the Veteran has not asserted, and the medical 
records do not show, that he has required monthly visits for 
required care of bronchial asthma exacerbations.  
Furthermore, there is no indication that the Veteran has 
required intermittent (at least three per year) courses of 
systemic (oral or parenteral) corticosteroids.  The Veteran 
uses anti-inflammatory inhalers and bronchodilator inhalers; 
however neither of these medications is considered a systemic 
corticosteroid.  

Although the Veteran may now require more frequent use of his 
bronchodilator and anti-inflammatory inhalers than in past 
years, the evidence of record continues to demonstrate that 
the criteria for entitlement to the next higher, 60 percent 
rating are not met in this case.  In other words, the 
increased need for albuterol and Flovent, for example, may 
show that the Veteran's respiratory disability has worsened 
in severity in recent years; however, it has not worsened to 
the point at which the criteria for the assignment of the 
next higher rating are met.  In fact, the PFT values barely 
satisfy the criteria for the assignment of the 30 percent 
rating currently assigned.  Rather, the currently assigned 30 
percent rating is based primarily on the daily use of inhaler 
therapy.  Moreover, there is some question as to whether the 
severity of the Veteran's asthma is exacerbated by a 
psychosomatic element, which could account for the 
inconsistencies between the normal PFT values and the 
Veteran's complaints.  Regardless, the Veteran's service-
connected respiratory disability is appropriately compensated 
by the assignment of the currently assigned 30 percent rating 
because the Veteran's daily use of inhalator therapy is 
contemplated by the criteria for the 30 percent rating.  The 
preponderance of the evidence is against the assignment of a 
rating in excess of 30 percent for the service-connected 
asthma; there is no doubt to be resolved; and an increased 
rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  

Finally, the potential application of 38 C.F.R. § 3.321(b)(1) 
has also been considered.  See Thun v. Peake, 22 Vet. App. 
111 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  However, there has been no showing that the service-
connected respiratory disability under consideration here has 
necessitated frequent periods of hospitalization beyond those 
noted above, or otherwise render impracticable the 
application of the regular scheduler standards.  The regular 
scheduler standards contemplate the symptomatology shown in 
this case.  In essence, there is no evidence of an 
exceptional or unusual disability picture in this case which 
renders impracticable the application of the regular 
scheduler standards.  As such, referral for consideration for 
an extraschedular evaluation is not warranted here.  Thun v. 
Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for a psychiatric disability is granted.  

A disability rating in excess of 30 percent for the service-
connected respiratory disability (bronchial 
asthma/bronchitis) is denied.  


REMAND

As previously noted, the Veteran raised the issue of 
entitlement to a TDIU.  Since entitlement to a TDIU is part 
of the Veteran's increased rating claim, the proper remedy 
here is for the Board to remand, rather than refer, the TDIU 
component of the increased rating issue to the AOJ for proper 
development and adjudication.  Rice v. Shinseki, 22 Vet. App. 
447, 453-54 (2009).  

The RO must send the Veteran a duty-to-assist letter 
compliant with 38 C.F.R. § 3.159.  The letter must notify the 
Veteran and his representative of any information or lay or 
medical evidence not previously provided that is necessary to 
substantiate the TDIU claim.  The notice should also indicate 
what information or evidence should be provided by the 
Veteran and what information or evidence VA will attempt to 
obtain on the Veteran's behalf.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  In addition, this letter should be compliant with 
the case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).  That is, the Veteran should be provided notice that 
advises him of the disability rating and effective date 
elements of a claim, keeping in mind that a TDIU claim is a 
type of claim for a higher disability rating.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.   38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Because the Veteran 
is unemployed and claims that he is unemployed, in part, due 
to his service-connected asthma, and his psychiatric 
disability, VA must obtain a medical opinion to determine 
whether it is at least as likely as not that his service-
connected disabilities render him unable to secure or follow 
a substantially gainful occupation.  Such an opinion is 
necessary to adjudicate this claim, particularly in light of 
the Board's grant of service connection for a psychiatric 
disability.   Any recent VA treatment records should also be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send a duty-to-assist letter to the 
Veteran notifying the Veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the TDIU claim on appeal. 
 This notice must indicate what 
information or evidence the Veteran 
should provide, and of what information 
or evidence VA will attempt to obtain on 
his behalf.  See 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  This letter 
should also comply with the Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007). 
 Specifically, this letter should advise 
him concerning the elements of a 
disability rating and an effective date.

2.  Obtain and associate with the claims 
file all pertinent VA and/or private 
treatment and/or employment records 
relevant to the TDIU claim on appeal.  

3.  Schedule the Veteran for a VA 
examination to determine whether the 
Veteran's service-connected psychiatric 
disability and asthma, alone, or in 
combination; but, without consideration 
of his numerous non-service-connected 
disabilities and age, render him unable 
to secure or follow a substantially 
gainful occupation.  The examiner must be 
provided with the claims file for review 
in conjunction with the examination.  In 
providing his or her opinion on the 
matter of employability, the examiner 
should consider, in particular, the 
Veteran's statements, the records 
obtained from the Social Security 
Administration, VA examination reports, 
and any additional pertinent evidence 
added to the file pursuant to this 
remand.  A complete rationale should 
accompany all opinions.

4.  Then, readjudicate the Veteran's 
claim for entitlement to a TDIU.  If the 
decision remains adverse to the Veteran, 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity for response 
thereto.  Thereafter, the case should be 
returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2008).



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


